Citation Nr: 9901580	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  96-19 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R.G.



ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1949 to July 
1953, and from April 1955 to June 1956.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Subsequently, the veteran moved to an 
area serviced by the RO in Seattle, Washington.

Additional issues of entitlement to service connection for 
angioneurotic edema, urticaria, morbid weight gain due to 
pregnancy and dental extraction developed on appeal were 
withdrawn by the veteran.  Therefore, the issues listed on 
the title page of this decision are the only issues presently 
before the Board.

In March 1998, the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that she developed a seizure disorder 
and major depression during active service.  She argues that 
service connection is warranted for these disorders.



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports the 
claim for service connection for a seizure disorder.  It is 
also the decision of the Board that the veteran has not met 
the initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that her 
claim for service connection for major depression is well 
grounded.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition as to the issue of entitlement to service 
connection for a seizure disorder has been obtained.  

2.  Persuasive medical evidence demonstrates that the veteran 
developed a seizure disorder within one year of her discharge 
from active service.

3.  The veteran has not provided competent medical evidence 
demonstrating that her major depression was incurred in, or 
aggravated by, active service, or was manifest to a degree of 
10 percent or more within one year of separation from active 
service.

4.  The veteran has not provided competent medical evidence 
demonstrating that her major depression was incurred as a 
result of her service-connected seizure disorder.



CONCLUSIONS OF LAW

1.  The veterans seizure disorder was incurred during active 
service.  38 U.S.C.A. §§ 1112, 1131 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.309 (1998).

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for major depression.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records are negative for complaint or 
treatment for a seizure disorder or depression.  In an April 
1956 report of medical history, the veteran denied epilepsy 
or fits, depression or excessive worry and nervous trouble of 
any sort.  An April 1956 separation examination revealed 
normal clinical neurologic and psychiatric evaluations.  It 
also noted that the veteran was 3 months pregnant.  Service 
records show that the veteran worked as a general duty nurse 
and had civilian work experience as a maternity nurse from 
1948 to 1949.

Private medical records are negative for complaint or 
treatment for depression, or for a seizure disorder prior to 
January 1981, when the veteran reported she had experienced 
seizures with pregnancy approximately 24 years earlier.  It 
was noted that the seizures had not recurred since then.  

A December 1982 electroencephalogram (EEG) revealed 
generalized spike and polyspike and wave activity 
consistent with petite mal and grand mal type seizures.  A 
private neurology report dated in January 1983 noted that the 
veteran reported a history of 3 generalized seizures at age 
26 while pregnant, and that she was treated with Dilantin 
for one year at that time.  She stated she knew of no other 
seizure episodes prior to age 26.  

In her November 1994 application for VA benefits, the veteran 
noted severe depression in April 1956 and grand mal seizure 
in June 1956.

During VA psychiatric examination in December 1994, the 
veteran reported that she first began experiencing 
neurological and psychological problems in service.  She 
stated that during her first period of active service she 
received a diagnosis of seizure disorder and was treated with 
anti-convulsant medication.  She stated that during a second 
period of service she had depression related to her 
pregnancy.  The examiner noted that the veteran appeared 
psychorhetorically retarded, and had problems with recent 
memory.  However, it was noted that the veteran was able to 
provide adequate historical information.  The diagnoses 
included recurrent major depression and rule out organic mood 
disorder associated with either seizure disorder or anti-
convulsant medication.  

During VA neurological examination in December 1994, the 
veteran reported her first grand mal seizure occurred in 1949 
as a result of heat stroke.  She stated that a second grand 
mal seizure occurred in 1956 when she was pregnant, and that 
she experienced a third grand mal seizure in October 1956 
after taking medication to lose weight after the birth of her 
child.  She stated she had experienced no grand mal seizures 
since 1956.  The diagnosis was seizure disorder by history 
since 1949 with 3 grand mal episodes before 1956, but no 
grand mal seizures since 1956, and minor petite mal seizures, 
with the last episode in February or March 1994.  An EEG 
revealed an abnormal bilateral paroxysmal slow wave and 
polyspike activity, with phase reversal in the left mid 
and central frontal parasagittal area.  It was noted this 
finding was consistent with a seizure disorder.

At her personal hearing, the veteran testified that her first 
seizure occurred in 1956 shortly before she was separated 
from active service.  Transcript, p. 3 (May 1996).  She 
stated that soon after the birth of her child, approximately 
in October 1956, she experienced another seizure and was 
treated at a service department hospital.  Tr., pp. 4-5.  She 
stated that she experienced no other seizures before 
approximately 1981, when she was informed that she was 
experiencing continuous, petite mal seizures.  Tr., p. 5.  
She stated that she believed the 2 seizure episodes during 
service were grand mal seizures, and that her present 
seizures were lighter than those.  Tr., p. 8.

At her personal hearing before the undersigned Board Member, 
the veteran testified that she first experienced a grand mal 
seizure in 1949 while out in the sun by a pool.  Board 
Hearing, p. 3 (March 1998).  She stated that she experienced 
a second grand mal seizure in 1956, either right after 
discharge or during her last month of active service.  B.H., 
p. 4.  She stated that after the birth of her child, while 
taking medication to lose weight, she experienced another 
grand mal seizure.  B.H., p. 4.  The veteran reported that 
she had difficulty remembering events occurring many years 
before because of her seizure disorder.  B.H., pp. 5-6.  She 
stated that she was a registered nurse, and that she had 
worked as a nurse during active service.  B.H., p. 9.  She 
stated she could not recall if she received a diagnosis of 
grand mal seizure in 1949, and that her doctor at that time 
had related the episode to heat stroke.  B.H., p. 12.  She 
stated that she believed the 1949 episode represented a grand 
mal seizure.  B.H., p. 12.  

The veteran also testified that her depression resulted from 
work and because her military career ended when she became 
pregnant.  B.H., p. 15.  She stated that since her discharge 
she had experienced depressive episodes and that she cried 
very easily.  B.H., p. 15.  She stated that her depression 
had gotten worse since she retired.  B.H., p. 16.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1998).  Service connection 
can also be granted for certain chronic diseases, including 
epilepsies and psychoses, if they become manifest to a degree 
of 10 percent or more within one year of separation from 
active service.  38 U.S.C.A. § 1112(a)(1) (West 1991); 
38 C.F.R. § 3.309(a) (1998).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Veterans Appeal (Court) has held 
that the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Courts case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (1998).  The Court has held 
that, when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

In a claim for secondary service connection for a disability 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)].  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible 
or possible is required.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  Lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Grottveit, 5 Vet. App. at 
93 (Court held that lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  

Seizure Disorder

Initially, the Board notes that, based upon the veterans 
opinion and treatment records dated in 1983, the claim for 
entitlement to service connection for a seizure disorder is 
found to be well-grounded under 38 U.S.C.A. § 5107(a).  The 
Board is also satisfied that all relevant facts as to this 
issue have been properly developed, and that no further 
assistance is required in order to satisfy the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Medical evidence shows that the veteran reported a history of 
seizures during pregnancy; a pregnancy that began during her 
second tour of active duty (the veterans separation 
examination shows that she was 3 months pregnant 
approximately 2 months before her June 1956 separation).  VA 
medical records include a report of abnormal EEG findings 
consistent with a seizure disorder.  The December 1994 VA 
neurology examination included a diagnosis of seizure 
disorder.

The Board finds that the veterans January 1981 report of a 
history of seizures during pregnancy is credible evidence 
that she actually experienced seizures shortly after her 
discharge from active service.  The Board notes that at that 
time the veteran reported the seizures they had not recurred, 
she had not yet applied for benefits and gave the history in 
the interest of obtaining treatment and informing her 
physician of her overall health.  As such, this clinical 
history is credible and supports her claim that seizures 
occurred at least within the first year of her service 
discharge.  Therefore, applying all reasonable doubt in the 
veterans favor, the Board finds that service connection for 
a seizure disorder is warranted.  See 38 U.S.C.A. 
§§ 1112(a)(1), 1131 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.102, 3.309(a) (1998).

Major Depression

As to the issue of entitlement to service connection for 
major depression, the evidence shows that the veteran 
reported she had experienced depression since her discharge 
from active service.  Medical evidence shows that during a 
December 1994 VA psychiatric examination, the veteran stated 
that she became depressed in association with a pregnancy 
while on active duty.  However, the Court has held that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Therefore, the Board finds that the unenhanced VA medical 
record is not competent evidence for the purpose of 
establishing the onset of the veterans major depression 
during active service.

Although the record reflects that the veteran is a nurse, 
there is no evidence that she has acquired any expertise in 
determining the diagnosis or etiology of psychiatric 
disabilities.  While the veteran is competent to testify as 
to symptoms she experienced, she is not competent to provide 
a psychiatric diagnosis because this requires specialized 
medical knowledge.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494. 

In this case, the first documented diagnosis of major 
depression was provided in December 1994, over 38 years after 
the veterans discharge from active service.  In addition, 
there is no competent medical opinion indicating that the 
disorder had its onset in service or is proximately due to a 
service-connected disorder.  The December 1994 diagnosis of 
rule out organic mood disorder associated with either seizure 
disorder or anti-convulsant medication is inconclusive and 
does not, in fact, relate the diagnosis of major depression 
to a possible organic mood disorder or to the seizure 
disability.

Based upon all of the evidence of record, the Board finds 
that medical evidence demonstrating major depression incurred 
in active service, within one year of service discharge, or 
as a result of a service-connected disorder has not been 
submitted.  Consequently, the Board finds that the veteran 
has not submitted evidence of a well-grounded claim for 
service connection for major depression.  See 38 U.S.C.A. 
§ 5107(a).

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and that the veteran has not indicated the existence of any 
additional evidence that would well ground this claim.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), affd sub nom Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for a seizure disorder is 
granted.

Entitlement to service connection for major depression is 
denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
